COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 ANITA CONNALLY,                                  §
                                                                   No. 08-15-00310-CV
                   Appellant,                     §
                                                                      Appeal from the
 v.                                               §
                                                                    298th District Court
 DALLAS INDEPENDENT SCHOOL                        §
 DISTRICT,                                                       of Dallas County, Texas
                                                  §
                   Appellee.                                       (TC # DC-14-12387)
                                                  §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the trial court’s order granting Appellee’s plea to the jurisdiction to the extent it dismissed

that portion of Appellant’s Whistleblower claim as it relates to her reports of Tampering with a

Governmental Record to the Chief (Miller) and Assistant Chief (Hodges) of the Dallas

Independent School District police department. We therefore reverse and remand that portion of

Appellant’s Whistleblower claim to the trial court for further proceedings in accordance with this

opinion. The remainder of the trial court’s order is affirmed.

       We further order that Appellant and Appellee bear their own costs of this appeal. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2016.


                                               STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.